Appeal from an order of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered March 4, 2015. The order granted the motion of defendants-respondents to dismiss the amended complaint against them.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in part and reinstating the 1st through 4th and 8th through 12th causes of action against defendant City of Syracuse and the individual City of Syracuse defendants, and as modified the order is affirmed without costs.
Same memorandum as in Vassenelli v City of Syracuse ([appeal No. 1] 138 AD3d 1471 [2016]).
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.